t c summary opinion united_states tax_court douglas zierdt petitioner v commissioner of internal revenue respondent docket nos 14337-12s 25419-12s filed date douglas zierdt pro_se cory h ellenson for respondent summary opinion guy special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are these cases were consolidated for purposes of trial briefing and opinion continued not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties under sec_6662 for the years and in the amounts as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number petitioner filed timely petitions for redetermination with the court pursuant to sec_6213 at the time the petitions were filed petitioner resided in california the issues for decision are whether petitioner is entitled to certain deductions claimed on schedules c profit or loss from business for expenses related to his stockbroker and gambling activities during and years in issue and liable for accuracy-related_penalties under sec_6662 continued unless otherwise indicated section references are to the internal_revenue_code code as amended and in effect for and and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar background some of the facts have been stipulated and are so found the stipulations of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference i stockbroker activity during the years in issue petitioner worked part time as a stockbroker for western international securities petitioner testified that he started his workdays by purchasing several newspapers including investor’s business daily the wall street journal barron’s the new york times the financial_times the los angeles business journal the los angeles times the washington post and the san francisco chronicle he further testified that he spent approximately dollar_figure on these publications during each of the years in issue he paid cash for the newspapers and he did not obtain receipts for his purchases ii gambling activity a wagering petitioner considers himself a professional gambler he regularly spends the afternoon and evening hours wagering on horse races at tracks in southern california including santa anita del mar hollywood park and los alamitos he also places bets on horse races and other sports events in california and elsewhere in the united_states remotely via telephone and web sites such as tvg and xpressbet petitioner asserts that he has read books and attended seminars to improve his gambling skills but he did not identify a specific book that he read and he failed to produce any records to show that he attended a particular seminar petitioner sometimes attempts to recruit new clients for his stockbroker activity while at the racetrack in this regard he distributes the zierdt letter --a summary of his thoughts on the stock market--to potential clients and he sometimes holds business meetings with existing clients petitioner spends approximately hours per week gambling he admittedly derives personal enjoyment from the activity b gambling_losses petitioner did not maintain complete records of the gross amounts that he wagered during the years in issue but he acknowledges that he had net gambling_losses before taking into account his other gambling-related expenses for each of the taxable years to c gambling expenses in addition to the amounts he lost on wagers petitioner incurred gambling- related expenses such as transportation costs to and from racetracks food and beverage expenses parking and entry fees and the cost of so-called tip sheets petitioner paid cash for most of the items he purchased while gambling and he did not obtain receipts d records petitioner maintained written logs of his gambling-related expenses for the years in issue the logs generally list the date the distance in miles that he drove to and from racetracks the items that he purchased while there and the cost of those items the items listed in the logs include tip sheets gasoline purchases parking fees racing forms programs and admission or entry tickets petitioner’s daily gambling expenses ranged from approximately dollar_figure to dollar_figure and dollar_figure to dollar_figure per day during and respectively petitioner’s log for indicates that he normally spent dollar_figure per day on food and entertainment at the racetrack iii cellular phone records petitioner paid dollar_figure and dollar_figure for cellular phone service for and respectively he maintained a record of his cellular phone calls for distinguishing calls related to his stockbroker activity often identifying clients by name from calls related to his gambling activity petitioner’s log for does not include food and entertainment_expenses petitioner’s records of his cellular phone use during indicate that approximately one-half of his calls that year related to his stockbroker activity and the remaining calls related to his gambling activity petitioner testified that he rarely used his cellular phone for personal calls during petitioner did not maintain detailed records related to his cellular phone use in he testified that during about of his cellular phone calls were attributable to his stockbroker activity of his calls related to his gambling activity and of his calls were personal iv tax returns for and petitioner timely filed form sec_1040 u s individual_income_tax_return for and for both years petitioner reported gaming income as other income on line of his form sec_1040 and gaming losses in amounts equal to his gaming income under other miscellaneous deductions on schedules a itemized_deductions the parties agree that petitioner had gambling winnings of dollar_figure and dollar_figure during and respectively petitioner attached schedules c to both returns identifying the business activity as stockbroker petitioner did not file separate schedules c for his although this amount is dollar_figure more than petitioner reported on his tax_return for the parties agree that he likewise had additional gambling_losses of dollar_figure that year gambling activity but rather mislabeled and commingled his gambling and stockbroker expenses a schedule c for petitioner reported gross_receipts of dollar_figure on schedule c in respect of his stockbroker activity for he also reported total expenses of dollar_figure including in relevant part dollar_figure for repairs and maintenance dollar_figure for office expenses and dollar_figure for legal and professional services petitioner explained at trial that most of the repairs and maintenance expense represented his gambling expenses at hollywood park the dollar_figure amount identified as office expenses represented the total of his cellular phone charges and gambling expenses at santa anita and del mar and the dollar_figure expense identified as legal and professional services represented his gambling expenses at los alamitos b schedule c for petitioner reported gross_receipts of dollar_figure on schedule c in respect of his stockbroker activity for he also reported total expenses of dollar_figure including dollar_figure for insurance other than health dollar_figure for commissions and fees dollar_figure for advertising dollar_figure for utilities dollar_figure for repairs and maintenance dollar_figure for meals and entertainment and dollar_figure for office expenses petitioner explained at trial that most of the expenses listed above represented the total of his cellular phone charges and gambling expenses at various racetracks during v notices of deficiency a respondent issued a notice_of_deficiency to petitioner for disallowing for lack of substantiation dollar_figure of the deduction he claimed on schedule c for repairs and maintenance_expenses and the full amounts of the deductions he claimed for office expenses and legal and professional services b respondent issued a notice_of_deficiency to petitioner for disallowing for lack of substantiation dollar_figure of the deduction he claimed on schedule c for office expenses and the full amounts of the deductions he claimed for insurance commissions and fees advertising utilities and repairs and maintenance as previously mentioned respondent also determined that petitioner is liable for accuracy-related_penalties under sec_6662 for the years in issue respondent concedes that petitioner is entitled to schedule c deductions for of dollar_figure and dollar_figure for meals and entertainment_expenses and travel_expenses respectively discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioner does not contend that the burden_of_proof shifts to respondent under sec_7491 in any event because we decide the issues in dispute on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 personal living or family_expenses are generally nondeductible expenses sec_262 sec_274 prescribes more stringent substantiation requirements before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here for the taxable_year the term listed_property includes inter alia cellular phones sec_280f however sec_280f was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite which removed cellular phones from the definition of listed_property the amendment is effective for taxable years beginning after date id sec_2043 to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure for travel meals and entertainment or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs supra provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence the court may not use the rule established in cohan v commissioner f 2d pincite- to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date i stockbroker activity a newspaper expenses although we do not doubt that petitioner purchased newspapers and other financial publications as part of his stockbroker activity he did not produce receipts or other records to substantiate his newspaper expenses in short petitioner’s testimony aside there is no objective evidence in the record to permit the court to determine or attempt to estimate the amount of an allowable deduction for these items see williams f 2d pincite accordingly we hold that petitioner is not entitled to deductions for newspaper expenses for the years in issue b cellular phone expense sec_1 during the taxable_year cellular phones were classified as listed_property under sec_280f and therefore were subject_to the strict substantiation requirements of sec_274 petitioner paid dollar_figure for cellular phone service during and he produced records identifying calls that he made to clients in connection with his stockbroker activity petitioner’s records corroborate his testimony that approximately one-half of his cellular phone use in was related to his stockbroker activity we conclude on this record that petitioner has satisfied the strict substantiation requirements prescribed in sec_274 and that he is entitled to a deduction of dollar_figure of dollar_figure for cellular phone expenses for cellular phones were no longer subject_to the strict substantiation requirements of sec_274 in the record shows that petitioner paid dollar_figure for cellular phone service during and he credibly testified that approximately of his cellular phone use in was related to his stockbroker activity we therefore conclude that petitioner is entitled to a deduction of dollar_figure of dollar_figure for cellular phone expenses for ii gambling activity sec_165 provides that losses from wagering transactions are allowed as deductions only to the extent of the gains from such transactions we have held that the phrase l osses from wagering transactions in sec_165 refers to amounts expended on wagers as distinguished from other expenses paid_or_incurred in carrying on the trade_or_business of gambling see 136_tc_81 moore v commissioner tcmemo_2011_173 in this regard expenses paid_or_incurred by a taxpayer in carrying on the trade_or_business of gambling other than direct wagering expenses are deductible under sec_162 without regard to sec_165 mayo v commissioner t c pincite the parties disagree whether petitioner was engaged in the trade_or_business of gambling although petitioner maintains that he is a professional gambler respondent determined that he engaged in gambling as a hobby not as a business and he is not entitled to deduct his gambling-related expenses under sec_162 in the alternative respondent determined that petitioner failed to properly substantiate the gambling expenses that he reported on schedules c under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except to the extent provided by sec_183 in pertinent part sec_183 allows those deductions that would have been allowable had the activity been engaged in for profit only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir the existence of the requisite profit objective is a question of fact that must be decided on the basis of the entire record 82_tc_793 aff’d 771_f2d_269 7th cir aff’d 480_us_23 sec_1_183-2 income_tax regs in resolving this factual question greater weight is given to objective facts than to a taxpayer’s statement of intent sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth the following nonexhaustive list of factors that may be considered in deciding whether a profit objective exists the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the taxpayer’s success in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation no single factor nor even the existence of a majority of factors supporting or rebutting the existence of a profit objective is controlling and all facts and circumstances with respect to the activity are to be taken into account id see groetzinger v commissioner t c pincite a manner in which petitioner carries on the gambling activity if a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records it may indicate a profit objective sec_1_183-2 income_tax regs a change_of operating methods or adoption of new techniques with the aim of improving profitability may also indicate a profit_motive id however if the taxpayer’s records are not used to improve the performance of a losing operation such records generally do not indicate a profit objective see merkin v commissioner tcmemo_2008_146 petitioner did not maintain complete and accurate records of his gambling_losses or gambling-related expenses he often erred in tallying his daily expenses the parties agree that this factor is not relevant to our analysis on some dates in the stated total of expenses exceeded actual daily expenses by more than dollar_figure we also note that in some instances petitioner’s records contain two different statements of expenses for a specific date and in other instances he simply failed to record the date there is no evidence that petitioner changed his operating methods adopted new techniques or analyzed his gambling_losses and gambling-related expenses in an effort to improve his performance or to enhance the likelihood of earning a profit from the activity we conclude that petitioner did not conduct the gambling activity in a businesslike manner b expertise of petitioner or his advisers preparation for the activity by extensive study of its accepted business practices or consultation with those who are expert therein may indicate a profit objective where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs petitioner did not identify specific books that he had read and he failed to show that he attended a particular seminar to gain expertise in gambling although he regularly consulted tip sheets before placing bets we are not persuaded that petitioner achieved any level of expertise handicapping horse races see merkin v commissioner tcmemo_2008_146 finding that reading video poker magazines and scouting poker machines on the casino floor did not validate the taxpayer’s claim that he was a poker expert this factor weighs against petitioner c time and effort expended in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit sec_1 b income_tax regs petitioner devotes approximately hours per week to gambling his gambling records from tvg and xpressbet show that he placed numerous wagers in and we conclude that petitioner devoted substantial time and effort to gambling--this factor weighs in his favor d petitioner’s success in carrying out other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that the activity in question was engaged in for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs although petitioner has achieved success as a stockbroker that activity is not sufficiently similar to wagering on horse races to provide any insights as to his profit_motive with regard to gambling petitioner did not offer evidence that he has profitably engaged in other gambling activities this factor weighs against petitioner e petitioner’s history of income or loss a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs however if a taxpayer continues to sustain losses beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable may indicate that the activity is not engaged in for profit id the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years 45_tc_261 aff’d 379_f2d_252 2d cir see also foster v commissioner tcmemo_2012_207 as discussed above although we do not have a complete picture petitioner admits that he had net losses from his gambling activity during the period to petitioner’s history of uninterrupted losses is indicative of a lack of profit objective see golanty v commissioner t c pincite moore v commissioner tcmemo_2011_173 this factor weighs against petitioner f occasional profits the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs while petitioner has placed winning bets he admits that his gambling activity has never been profitable when petitioner’s gambling-related expenses are added to the mix his losses from the activity far outstrip any gambling-related income this factor is indicative of his lack of a profit_motive see golanty v commissioner t c pincite moore v commissioner tcmemo_2011_173 g petitioner’s financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit id petitioner earned dollar_figure and dollar_figure as a part-time stockbroker during and respectively if he is permitted to deduct his gambling-related expenses from his stockbroker income his taxable_income will be significantly reduced for example the deductions that petitioner claimed in respect of his gambling activity in would have reduced his taxable_income to less than dollar_figure while it does not appear that petitioner gambles with the principal goal of reducing his tax_liability the fact that he derives substantial income from the stockbroker activity allows an inference to be drawn that he is not engaged in the gambling activity for the production_of_income this factor weighs against petitioner h elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are elements of recreation or personal pleasure sec_1_183-2 income_tax regs as discussed above petitioner testified that he enjoys trips to the track and gambling on horse races thus this factor weighs against petitioner i conclusion considering all the facts and circumstances and weighing the factors analyzed above we hold that petitioner did not conduct his gambling activity in a businesslike manner and he did not engage in that activity with the requisite profit objective during the years in issue consequently we sustain respondent’s determinations that petitioner is not entitled to deductions under sec_162 for the gambling-related expenses he reported on schedules c for and iii accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite assuming as we do that rule_155_computations will show that petitioner substantially understated his income_tax liabilities for the years in issue respondent will have satisfied his burden of production sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner prepared his tax returns himself he did not file separate schedules c with his returns and instead he claimed deductions for gambling expenses on schedules c that identified the business activity as stockbroker such inaccurate and misleading income_tax reporting does not reflect a reasonable attempt to comply with the code in sum we conclude that petitioner failed to show that there was reasonable_cause for and that he acted in good_faith with respect to the underpayments in these cases see sec_1_6664-4 income_tax regs consequently we hold that petitioner is liable for accuracy-related_penalties for and to reflect the foregoing decisions will be entered under rule
